Title: From James Madison to Albert Gallatin (Abstract), 1 February 1805
From: Madison, James
To: Gallatin, Albert


1 February 1805, Department of State. “I request you to be pleased to issue a warrant for three hundred dollars on the appropriation for the contingent expenses of the Indiana Territory in favor of Wm. Whann,
 the holder of the enclosed bill drawn upon me by W. H. Harrison on the 14th. of Decr. last for the same sum: Govr. Harrison to be charged with the same & held accountable.”
